Case 2:19-cV-OOO49-RGD-LRL Document 1 Filed 01/28/19 Page 1 of 29 Page|D# 1

UNITED S'I`ATES DISTRI`CT COURT
EATERN DISTRICT OF VIRGINIA
(NORFOLK DlviSlON)

 

NICOLE GIBSON, individually and 011 CASE NO.
behaff of ali others Simiiarly situated,
Plaintiff, CLASS ACTION COMPLAINT
v.
JURY TRIAL DEMANDED

JACKSON HEWITT TAX SERVICE INC.,
JACKSON HEWITT JNC., TAX
SERVICES OF AMERICA, INC.,
BAYSlDE CAPITAL, INC., and CORSAIR
CAPITAL, LLC,

Defendants.

 

 

l-l$$()Z‘)S.I

Case 2:19-cV-OOO49-RGD-LRL Document 1 Filed 01/28/19 Page 2 of 29 Page|D# 2

Plaintil`f Nicole Gibson (“Plaintiff"’), individually and on behalf of all others similarly
situated, alleges as follows based on personal knowledge as to herself, on the investigation of her
counscl, and on information and belief as to all other matters:

I. INTRODUCTION

l. Plaintiff brings this class action against Defendants Jackson Hewitt Tax Scrvice
lnc., Jacl<son Hewitt lnc., and Tax Sei"vices of Ainerica, lnc. (collectively, “.lackson Hewitt”) for
violating Section l of the Sherman Act, 15 U_S.C. § l, by incorporating an employee no~hiring
and rio-solicitation clause in its standard Franchise Agrcemcnt. This rio-hiring and rio-solicitation
clause-#rel"en'ed to by the Depaitment of Justice as a “no-poach agreemcnt"Wpursuant to which

Jackson l~lewitt and its franchisees agree not to hire or solicit each other’s employees is a naked
restraint of competition and a per se violation of the antitrust laws.

2. Jackson Hewitt is the second largest tax preparation service in the United States.
lt has approximately 6,000 offices, with more than 50 percent operated by franchisees Each
franchise is operated by an entity that is a separate legal entity from lackson Hewitt.

3. Plaintiff and the ClasS are current and fenner employees of Jackson Hewitt
corporate-owned locations and Jackson Hewitt franchise locations Plaintiff and the Class
suffered reduced wages and benefits and diminished employment opportunities as a result of the
unlawful contract, combination, or conspiracy alleged herein.

4. Jacl<son Hewitt franchisees, at the direction of and with the assistance of Jackson
l`~lewitt itself, have together colluded to suppress the wages and employment opportunities of the
tax preparation personnel and managers who work at Jackson Hewitt and Jackson Hewitt
franchisee locations throughout the United Statcs.

5. Specifically, lackson Hewitt and lackson Hewitt franchisees have contractcd,

combined, and/or conspired to not hire or solicit each other’s employees This conspiracy was

2

l-lSS()Z‘)S.l

Case 2:19-cV-OOO49-RGD-LRL Document 1 Filed 01/28/19 Page 3 of 29 Page|D# 3

facilitated through the written pledge a prospective franchisee was required to execute U'pon
information and belief, beginning in at least 2003 and continuing through the present, every
Jackson l“lewitt franchisee agreed to a no-hire and no-solicit clause All Jacl<son I~lewitt
franchise Agreemcnts include a “Covenant Against Recruiting or Hiring Our Employees” clause
(“l\lo-i’oaching Agreement”), which provides that, during the franchise agreement term and for
a period of two years afterwards, a Jackson l~lewitt franchisee may not “solicit, recruit, or hire,
for a job position entailing tax preparation, tax preparation management supervisory duties, or
tax preparation instruction duties" for persons whose duties include(d) “management of or over
company-owned or franchised stores, franchisee training, tax preparation software writing or
debugging, tax return processing software writing or debugging, electronic filing of tax returns,
tax return processing, processing suppoit, tax return preparation, or tax return preparation advice
or suppoit."

6. Pursuant to its franchise agreeinent, Jackson l-lewitt may “immediatcly terminate
this Agreeinent upon the occurrence of . . .any person bound by such covenants violat[ing] any
of the covenants” thus triggering forfeit of the franchisee`s initial franchise fee, potential legal
costs and expenses, and imposition of other onerous post-termination restrictionsl

7. The No-Poaching Agreenient was an illegal contract, combination and/or
conspiracy between and among Defendants and Jackson Hewitt Franchisees. Furthemnore, this
agreement was an unreasonable restraint of trade

3. As the Departinent of Justice (“DOJ”) Antitrust Division and Federal Trade
Commission’$ (“FTC”) joint A:itr`t.rust Gm`dance_for Himian Resource P:'O_/`essfonals (October
2016) states: “Nai<ed wage-fixing or no~poaching agreements among employers, whether
entered into directly or through a third-party intennediary, are per se illegal under the antitrust

laws."` The DOJ/FTC Gui`dance elaborates:

l-l 58()295.|

Case 2:19-cV-OOO49-RGD-LRL Document 1 Filed 01/28/19 Page 4 of 29 Page|D# 4

from an antitrust pcrspective, firms that compete to hire or retain employees are

competitors in the employment inarl<etplace, regardless of whether the firms make

the same products or compete to provide the same services lt is unlawful for

competitors to expressly or implicitly agree not to compete with one another, even

if they are motivated by a desire to reduce costs.

9. Tlie l\lo-Poaching Agreemcnt between and among J`acksoii Hewitt franchisees has
eliminated franchisecs" incentives and ability to compete for employees and has restricted
employees’ mobility. 'l`his agreement has harmed employees by lowering the salaries and
benefits employees otherwise would have commanded in a competitive inarketplace, and has
deprived employees of better job growth opportunities

IO. 'i`lie No~Poaching Agreement had and has the purpose of restricting competition
for labor and had and has the intended and actual effect of fixing and suppressing compensation
and restricting employment inobility. The No"Poaching Agreement between and among lackson
Hewitt and lackson Hewitt franchisees is a naked restraint of trade that is per se unlawful under
§1 of the Shennan Act, l5 U.S.C. §l. As the orchestrator of the unlawful agreement, Jackson
Hewitt bears per Se liability therefor.

Il. JURISDICTlON AND VENUE

ll. The Court has subject matter jurisdiction pursuant to Sections 4 and 16 of the
Clayton Act (15 U.S.C. §§ 15 and 26), and 28 U.S.C. §§ 1331 and 1337`.

12. Venue is proper in this District under Section 12 of the Clayton Act, 15 U.S.C. §
22, as well as 28 U.S.C. § 139l , because a substantial part of the events or omissions giving rise
to Plaintiffs’ claims alleged herein occurred in this District7 a substantial portion of the affected
interstate trade and commerce was carried out in this District, and Defendants reside in, can be
found in, and/or transacts business in this District

13. 'l`lie Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1337(a) and Section

16 of the Clayton Act, l5 U.S.C. § 26 to award equitable and injunctive relief for violations of

4

l~l 586295.]

Case 2:19-cV-OOO49-RGD-LRL Document 1 Filed 01/28/19 Page 5 of 29 Page|D# 5

Section 1 of the Sherman Act, 15 U.S.C. § l. The Court also has jurisdiction pursuant to 28
U.S.C. §§ l331 and 1337(a) to award damages for violations of Section l of the Sherman Act,
l5 U.S.C. § l.

14. Defendants are subject to the jurisdiction of this Couit by virtue of Defendants'
nationwide contacts and other activities, as well as their contacts with the state of Virginia. In
particular, each Defendant, among other things: (a) transacted business throughout the United
States, including in this District; (b) had substantial contacts throughout the United States,
including in this District‘, and/or (c) was engaged in an illegal conspiracy that was, in part,
entered into in this District and was directed at and had the intended effect of causing injury to
persons residing in, located in, or doing business iii this District

l5. 'l`his C-ourt has further jurisdiction over this action pursuant to 28 U.S.C. §
l332(d) because this is a class action involving common questions of law or fact in which the
aggregate amount in controversy exceeds 35,000,000, there are more than one hundred members
of the elass, and at least one member of the class is a citizen of a state different from that of one
of the Defendants.

16. In pairicu]ar, Defendant Jackson Hewitt lnc. was incorporated in Virginia, and the
Jackson Hewitt business was founded in and began operations in Norfolk, Virginia.

lII. PARTIES
Plaintiff

17. Plaintiff Nicole Gibson is Pennsylvania resident From 2000 to 2016, Plaintiff
worked for Jacl<son Hewitt as a tax preparer. Plaintiff was paid hourly for her work with
Jackson Hewitt. As a result of Defendants’ and their co-conspirators’ collusive and
anticompetitive conduct, Plaintiff was paid artificially suppressed wages and suffered decreased

benefits and job inobility.

l-1586295.l

Case 2:19-cV-OOO49-RGD-LRL Document 1 Filed 01/28/19 Page 6 of 29 Page|D# 6

Defendants

18. Defendant Jacksoii Hewitt Tax Scrvice lnc. is a Delaware corporation with its
principal place of business in Jersey City, New Jersey. The only asset of lackson Hewitt Tax
Service lnc. is owning 100% oftlie equity of.lacl<son Hewitt lnc.

19. Defendant Jacl<son Hewitt lnc. is a Virginia coiporation with its principal place of
business in Jerscy City, New Jersey. Jackson Hewitt lnc. is a wholly-owned subsidiary of
Jacl<son Hewitt Tax Service hic.

20. Defendant Tax Services of America, lnc. is a Texas corporation with its principal
pace of business of Jersey City, New Jersey. Tax Service of America, lnc. is a wholly-owned
subsidiary of Defendant Jackson Tax Service lnc. Defendant Jackson Hewitt Tax Services lnc.
operates its corporate-owned locations through Defendant Tax Seivices of America, lnc.

2l. Defendant Bayside Capital, lnc. is a corporation with headquarters located in
l\/liami, Florida. Bayside Capital, Inc. is the credit-oriented affiliate of H.I.G. Capital, a
corporation with headquarters also located in Miaini, Florida. From in or around August 2011
until in or around l\/lay 20l8, Bayside Capital, lnc. was the majority owner of Defendant
Jackson Hewitt Tax Service lnc. H.l.G. Bayside Capital controlled lackson Hewitt during the
relevant period up until the sale of Jackson Hewitt. li.l.G. Bayside Capital was aware of and
authorized the illegal agreements alleged herein.

22. Defendant Corsair Capital, LLC is a private equity firm with headquarters located
in New York City, l\lew Yorl<. ln or around May 2018, Corsair Capital, LLC acquired
Defendant lacksoii Hewitt Tax Service lnc. from ll.l.G. Bayside Capital. jackson Hewitt Tax
Service lnc. is currently owned by Corsair Capital, LLC. Corsair Capital controlled Jackson
Hewitt during the relevant period following its acquisition Corsair Capital was aware of and

authorized the illegal agreements alleged herein.

6

l-l 58()295.1

Case 2:19-cV-OOO49-RGD-LRL Document 1 Filed 01/28/19 Page 7 of 29 Page|D# 7

Co~Conspirators

23. Various other corporations and persons not named as defendants in this
Complaint, including Jackson Hewitt Francliisees, participated as co-conspirators in the
violations alleged and performed acts and made statements in furtherance of the violations
alleged

24. Defendants arc jointly and severally liable for the acts of their co-conspirators
whether named or not named as defendants in this Coniplaint.

IV. FACTUAL ALLEGATIONS

25. Founded in 1982 in Norfolk, Virginia, Jacl<son Hewitt provides tax preparation
and assistance services at physical offices, online, and via desktop and mobile applications lt
has nearly 6,000 locations iii the United States, with approximately 1,900 corporate-owned
offices and 3,800 franchise offices 'l`here are both coiporate~owned and franchise locations in
virtually every state and the District of Columbia.

26. Beginning in 1986, lackson Hewitt began selling franchises By 1992, Jackson
Hewitt had become the second largest consumer tax services provider in the United States. lt
has opened locations in national retail chains including Wal~l\/lart, Sam’s Club, Kmart, and
Sears.

27. Jackson Hewitt Tax Service Inc. underwent an initial public offering (IPO) on the
New York Stock Exchange (NYSE) in June 2004, offering 3'7,500,000 shares at $l'l'.OO per
share. Following the lPO, Jackson Hewitt Tax Service lnc. was traded on the NYSE under the
stock symbol JTX.

28. Jackson Hewitt Tax Service lnc. filed for Chapter l l bankruptcy in l\/lay 201 1 and

ceased being traded on the NYSE. As reported in lackson Hewitt‘s 20l 0 10-K Repoit, the most

l-l 586295.]

Case 2:19-cV-OOO49-RGD-LRL Document 1 Filed 01/28/19 Page 8 of 29 Page|D# 8

recent year in which Jackson Hewitt filed such a report, its total revenues in 2010 were about
3213.8 million.

29. As stated in its 20l8 Francliise Disclosure l`)ocument, Jackson Hewitt‘s total
revenues for fiscal year 2018 were about 8244.5 inillion.

30. At the height of the 2018 tax seasoii, Jacl<son Hewitt's corporate and franchise
owned locations employed over 25,000 individuals7 including tax professionals most of whom
were seasonal.

31. At its peak, Jackson l~lewitt had over 7,-400 company-owned and franchise
locations that prepared more than 3.4 million tax returns in a single tax season.

The Jackson Hewitt System

32. .lackson Hewitt franchisees in the United States must execute a standardized
franchise agreement

33. Pursuant to the franchise agreement, each franchise is operated as an
independently owned and managed business by an entity that is a separate legal entity from
Jackson Hewitt. .lackson Hewitt licenses to its franchisees the right to use the Jackson Hewitt
brand and lackson Hewitt system in the operation of these independently owned franchises

34. Franchise revenue is critical to Jackson Hewitt’s business model. The franchise
process begins with a non-refundable application fee of 8500. lf the franchise is approved,
Jackson Hewitt receives an initial franchise fee of 825,000 for those opening a standard office
l\lumerous other fees are paid to Jackson Hewitt by its franchisees including royalty fees,
advertising fees, technology fees, royalties based on gross sales, and others

35. l’ursuant to the franchise agreement, lackson Hewitt has the power to terminate
the franchisees’ right to operate their Jackson Hewitt franchises upon the commitment of

breach, which includes failure of the franchisees to comply with the l\lo-Poaching Agreement

8

l-1586295.l

Case 2:19-cV-OOO49-RGD-LRL Document 1 Filed 01/28/19 Page 9 of 29 Page|D# 9

clause Jackson Hewitt franchisees therefore, are obligated to obey the .lacksoii Hewitt l\lo~
Poaching Agreement clause and violate it at their own peril and to their financial detriment

36. Jacl<son Hewitt’s No-Poaching Agreement clause gives it and its franchisees
power to restrict employee wages, while simultaneously limiting employees’ bargaining power
to seek increased wages and improved working conditions Such clauses create restrictions on
employee mobility and competition in the labor market

Jaekson Hewitt Franchisees: Independent ()ffices Compcting with Jackson Hewitt
Corporate-Owned ()ff`tces and Other Jackson Hewitt Franehisees

37. ln executing the Jackson Hewitt agreement, a Francliisee specifically
acknowledges that it is “an independent contractor and that no principal-agent, paitnership,
employment, joint venture or fiduciary relation exists between [franchisee] and [lacksoii
Hewitt}.”

38. Fuithermore, a lackson Hewitt franchisee must make clear to others that it is a
separate cntity:

“{Franchisee] must use in a posting at your Locations and on your business cards, check
stock, and stationery, and such other or substitute ways as we may specify in the l\/lanual,
the name of the legal entity that owns the Franchised Business and the statement that
your Franchised Business is independently owned and operated You must enter into all
business bank accounts, purchase orders, leases, utility airangements and all other
contracts and agreements in your entity’s legal name. You may not use “Jackson Hewitt
Inc.” in any arrangements or contracts with third parties, nor may you use any of the
l\/larks in entering into any arrangements or executing any contracts with third parties,
except to indicate your trade name and only in conjunction with your legal name.”

39. Franchisecs are responsible for day~to~day operations, including employment
matters Each franchisee specifically has:

“the sole right to control all aspects of your relationships with your employees and

prospective einployees, including all decisions regarding hiring, firing, training,

supervision7 discipline, scheduling (including if you use any scheduling modules we

provide to you) and compensation (paying wages to and withholding and paying taxes) in
respect of your employees.”

l~158t’)295.l

Case 2:19-cV-OOO49-RGD-LRL Document 1 Filed 01/28/19 Page 10 ot 29 Page|D# 10

40. Jackson Hewitt franchise tax preparation services compete with each other and
also with Jackson Hewitt corporate-owned tax preparation services ln its Franchise Disclosure
Document, Jackson Hewitt tells prospective franchisees that:

“{t]he market for paid tax return preparation and related financial products and services is
highly competitive Our network competes with tens of thousands of paid tax return
preparers and providers and regional and national accounting firms and financial service
institutions that prepare tax returns and provide other related financial products and
services as part of their businesses We also face competition from the online and
software self-preparer market, including our own separate online do-it-yourself tax
preparation and filing service and the Free File Alliance (a consortium of the lRS and
online preparation services, of which we are a member) that provide free or low-cost
online tax return preparation, and from volunteer organizations that prepare tax returns at
no cost for low-income taxpayers.”

4l. ln executing the franchise agreement, Jackson Hewitt franchisees agree to terms
which note “you may face competition from other franchisees, from outlets that we own, or
from other channels of distribution or competitive brands that we control."’

42. The No-Poach Agreement is thus a conspiracy between separate economic actors
pursuing separate economic interests
The Agreement Not to Compete for Employees

43. Jackson Hewitt franchisees have agreed not to compete with each other or
Jackson Hewitt-corporate owned tax preparation services with respect to empioyee hiring This
agreement is evidenced by and memorialized in explicit contractual temis contained in
franchisees’ Jackson Hewitt franchise agreements Upon information and beliet`, beginning in at
least 2003 and continuing through the present, Jackson Hewitt incorporated a No-Poaching
Agreement clause into its standard franchise agreement Specifically, Jackson Hewitt and its
franchisees agreed to the following:

] 7.3. Covenant Agat`nst Recrzrr`ring or H.r`rfng Oirr Eniplo_vees. During the Term and for a

period of two (2) years after the earlier of (l) the effective date of termination for any

reason, or (2) expiration of this Agreement, or (3) the date of the sale of the Franchised

Business or a majority of its assets, neither you nor any of your Owners may, without our

lO

l-1586295.l

Case 2:19-cV-OOO49-RGD-LRL Document 1 Filed 01/28/19 Page 11 ot 29 Page|D# 11

prior written permission, during the below-mentioned employees employment with us or
our Afiiliates, as applicable, and for a period of one (l) year after they leave such
employment, solicit, recruit, or hire, for a job position entailing tax preparation, tax
preparation management or supervisory duties, or tax preparation instruction duties,
within the boundaries of any Territory, which you own or owned within the one (l) year
prior to such earlier date, any of our or our Affiliates’ employees whose duties with us or
our Affiliates include(d) management of or over company-owned or franchised stores,
franchisee training, tax preparation software writing or debugging, tax return processing
software writing or debugging, electronic filing of tax returns, tax return processing
processing support, tax return preparation, or tax return preparation advice or support

44. Upon information and belief, every Jackson Hewitt franchisee entering into a
standard franchise agreement with Jackson Hewitt from at least 2003, signed an agreement
containing a substantially identical No-Poaching Agreement clause Given that the franchise
agreement contains standardized terms, franchisees reasonably knew that other franchisees also
agreed to the No-Poaching Agreement clause.

45. Pursuant to its franchise agreement, Jackson Hewitt may “immediately terminate
this Agreement upon the occurrence of. . .(j) any person bound by such covenants violat[ing]
any of the covenants” thus triggering forfeit of the fi'anchisee’s initial franchise fee, potential
legal costs and expenses and imposition of other onerous post-termination restrictions

46. Violations of the No-Poach Agreement thus subject a franchisee to termination of
the franchise7 forfeiture of the franchise fee, and risk the entire investment in the business

47. Jackson Hewitt franchises like other franchises are made available on
standardized terms So a franchisee who enters into a Jackson Hewitt franchise agreement
knows that the same terms it has agreed to also apply to other franchisees One of the standard

terms in Jackson Hewitt’s franchise agreements with all its franchisees is the no-poach provision

referred to above.

ll

l-1586295.l

Case 2:19-cV-OOO49-RGD-LRL Document 1 Filed 01/28/19 Page 12 ot 29 Page|D# 12

48. The No-Poaching Agreement among Jackson Hewitt franchisees is short-sighted
and ultimately not in the franchisees’ independent interest, even though it is in the interest of the
conspirators as a whole when acting to gether.

49. The No-Poaching Agreement does not serve the interests of ensuring that Jackson
Hewitt offer a quality service.

50. The No-Poaching Agreernent does not serve customers because it does not
incentivize Jackson Hewitt franchisees or the Jackson Hewitt-corporate owned business to
invest in training workers to improve the Jackson Hewitt experience and service. Consuiners
can gain from competition among employers because a more competitive workforce may create
more or better services and products

51. By adhering to the No~Poaehing Agreement, Jackson Hewitt franchisees
artificially restrict their own ability to hire employees in a manner that is inconsistent with their
own unilateral economic interests By acting in concert, however, they also protect themselves
from having their own employees poached by other franchises that see additional value in those
employees such as their training, experience, and/or work ethic. This allows Jackson Hewitt
and Jackson Hewitt franchisees to retain their best employees without having to pay market
wages to these employees or compete in the marketplace relative to working conditions and
promotion opportunities

52. Most importantly, the No-Poaching Agreement does not serve Jackson Hewitt or
Jackson Hewitt franchisee employees because it does not incentivize franchisees to invest in
higher wages, benefits and improved working conditions r`.e., to compete for their labor. lt also
dis-incentivizes employees to perform their best work as those efforts are not rewarded
commensurately. Compctition among employers helps actual and potential employees through
higher wages, better benefits or other terms of employment

12

l-l 586295,]

Case 2:19-cV-OOO49-RGD-LRL Document 1 Filed 01/28/19 Page 13 ot 29 Page|D# 13

53. Jackson Hewitt and Jackson Hewitt franchisees have a shared interest, however,
in keeping labor costs low. As noted above, lianchisees pay to Jackson Hewitt royalties based
on a percentage of gross sales Cost of labor therefore has a direct impact on franchisee
profitability By agreeing to not compete for iabor, they act against their unilateral self-interest,
but serve their shared interest

54. But for the No-Poaching Agreement, each Jackson Hewitt franchise is its own
economic decision-maker with respect to hiring, firing, staffing, promotions and employee
wages But for the No-Poaching Agreement, each Jackson Hewitt franchise would compete with
each other for the best performing employees

The Tax-Preparation Employment Market is Chain-Specifie

55. The skills training, and work experience obtained at one tax preparation chain is
typically chain-specific, meaning it is not equally valued by other tax preparation chains and do
not easily transfer to other tax preparation franchises or other industries making the No-I’oach
Agreement especially harmful to employees in that industry.

56. As one of the largest providers of tax preparation services in the United States,
Jackson Hewitt and its franchisees require a consistent group of workers trained not only in tax
preparation and assistance but also in Jackson Hewittis various systems

57. Tax preparation is a seasonal employment market, requiring Jackson Hewitt and
its franchisees recruit and hire a large number of new or returning employees every year.

58. Jackson Hewitt’s 2010 Fonn lO-K disclosure to the Securities and Exchange
Commission (“SEC”) acknowledges that the tax preparation employment market “presents a
number of operational challenges for us and our franchisees” including maintaining “f`lexible

staffing” to meet its seasonal staffing needs “because the number of employees at our

l3

l-1586295.l

Case 2:19-cV-OOO49-RGD-LRL Document 1 Filed 01/28/19 Page 14 of 29 Page|D# 14

network"s offices during the peak of the tax season is exponentially higher than at any other
time[.]”

59. ln other Words, the need for qualified tax preparation workers during tax season
would otherwise create robust competition between Jackson Hewitt, its franchisees, and other
companies providing tax preparation services This competition would support higher wages,
benefits, compensation and other terms of employment

60. Instead, Jackson Hewitt conspired with its franchisees and other co-conspirators
to restrict employee mobility and competition in the market, with the purpose and effect of
reducing and restricting mobility and limiting and reducing wages, benefits, compensation and
other terms of employment

Jackson Hewitt Training and Brand-Specific Systems

6]. All Jackson Hewitt employees must complete a 70-hour, entry level tax course,
the Jackson Hewitt Basic Tax Preparation Course, or demonstrate equivalent knowledge by
passing an internal exam.

62. Jackson Hewitt and its franchisees also require tax professionals to pass their
internal exam every year.

63. The Jackson Hewitt Basic Tax Preparation Course requires its tax professionals to
learn ProFiler, Jackson Hewitt’s proprietary interview»based tax preparation software The
knowledge and skills required to use of ProFiler is specific to employment as a tax professional
at Jackson Hewitt.

64. Jackson Hewitt tax professionals must also obtain familiarity with other Jackson
Hewitt products and services, including its “selling techniques” for interacting with clients.

65. Thus, many tax professionals at Jackson Hewitt’s corporate-owned and franchise
locations are uniquely suited to working at Jackson Hewitt or one of its franchise locations As

14

l-lSS()Q‘)S.l

Case 2:19-cV-OOO49-RGD-LRL Document 1 Filed 01/28/19 Page 15 of 29 Page|D# 15

a result, employees should generally be highly mobile between and among Jackson Hewitt’s
corporate-owned and franchise ofiices.

66. All tax professionals at Jackson Hewitt and its franchisees must also obtain
familiarity with Jackson Hewitt’s propriety Operating System.

67. Jackson Hewitt requires each franchise location to operate in accordance with its
“plan and system for preparing, checking and electronically filing income tax returns using our
software, accounting methods, merchandising, equipment selection, advertising promotional
techniques, personnel training and quality standards that feature the l\/larks (tlre “Operating
System"’). The Operating System includes the “Operating Standards,” “Marks Standards,” and

“Teclrnology Standards.”

68. In the absence of Defendants’ anticompetitive conduct, competition between and
among Defendants and co-conspirators for Jackson Hewitt-trained workers in the highly
specialized and technical tax preparation services industry, particularly within the Jackson
Hewitt system, would be robust and would have increased and enhanced the workersi
compensation, benefits, and working conditions

Employment with Non-Jackson Hewitt Brands ls Not a Reasonable Substitute for Jackson
Hewitt Employees

69. As a result of completing Jackson Hewitt tax courses, certifications, and internal
exanis, and acquiring specialized knowledge as to the Jackson l"lewitt proprietary Operating
System, including Operating Standards, Marks Standards, and 'l`echnology Standards, as well as
Jackson Hewitt’s proprietary ProFiler tax return preparation sottware, employment with a non-
Jackson Hewitt tax preparation company or business is not a reasonable substitute for the

employees of Jackson Hewitt and its franchisees

l5

l-l 53()295.1

Case 2:19-cV-OOO49-RGD-LRL Document 1 Filed 01/28/19 Page 16 of 29 Page|D# 16

70. Because of the No~Poaching Agreement, and because the education, training, and
experience within the Jackson-Hewitt’s system are unique to Jackson Hewitt and not
transferrable to other tax preparation services, Jackson Hewitt Franchisees do not have to
compete with Jackson l~lewitt~corporate owned tax preparation services or Jackson Hewitt
franchisees and do not have to compete with non~Jackson Hewitt businesses for their
employees

7l. Training, education, and experience within the Jackson Hewitt system are not
transferrable to other tax preparation services for a number of reasons For example, because
Pr'oFiler is interview-based, it is designed and intended to be used by tax professionals servicing
clients rather than by an individual preparing his/her own tax returns And, because ProFiler‘ is
proprietary, it can be used only by Jackson Hewitt tax professionals 'l`hus, the knowledge and
skills associated with use of ProFiler is specific to employment as a tax professional at Jackson
Hewitt. Therefore, an employee of a Jackson Hewitt who is forced to seek employment outside
of Jackson Hewitt as a result of the No-Poaching Agreement will likely have to start over when
moving to a different tax preparation service.

72. Jackson Hewitt and its franchisees do not require tax professionals to have
obtained degrees or general education levels Rather, tax professionals must possess familiarity
with Jackson Hewitt's products and services and selling techniques and be able to "[p]resent the
Cornpany's value proposition to clients concerning various company products and services and
use[} prescribed selling techniques."

73. Tliese Jackson Hewitt tax courses and certifications, as well as familiarity with
Jackson Hewitt's products, services and selling techniques are the primary qualifications for

open tax professional positions at corporate~owned and franchise offices

l6

l-1586295.l

Case 2:19-cV-OOO49-RGD-LRL Document 1 Filed 01/28/19 Page 17 of 29 Page|D# 17

74. With limited educational qualifications apart from dozens of hours invested in
Jackson Hewitt-courses and familiarity with Jackson Hewitt's products services, and selling
techniques many tax professionals at Jackson Hewitt's corporate-owned and franchise locations
are uniquely suited to working at Jackson Hewitt or one of its franchise locations Thus,
employees should generally be highly mobile between and among Jackson Hewitt's corporate-
owrred and franchise offices

75. A No-Poaching Agreement like the agreement among Jackson Hewitt and
Jackson l~lewitt franchisees though reduces employees’ outside options and lowers their quit rate,
thereby increasing the share of net-returns captured by employers Further, a franchise»wide no~
hire agreement increases the specificity of human capital investment, as training that is
productive throughout the franchise chain can be used only by a single franchisee pursuant to the
agreement

The No-Poach Agreement Is an lllegal and Antlcompetitive Restraint of Competition and a
Per Se Violation of the Antitrust Laws

'/`6. The beneficial effects of competition (and beneficial effects on compensation) are
not, lrowever, limited to those particular individuals who receive cold calls or who wish to speak
to a rival company about an employment opportunityl The effects instead impact all similarly
situated employees because of the effect on information flow and on competition for labor.

77. The principle of free competition applies to the labor market as well as to trade.
“In terms of suppressing competition, companies agreeing not to compete for each other’s
employees is the same as companies agreeing not to compete for each other’s custorners,” says
Joseplr Han'ington, Wharton professor of business economics and public policy, in his

description of a no~poaching agreement

l7

l~l§il(iZ‘)§.l

Case 2:19-cV-OOO49-RGD-LRL Document 1 Filed 01/28/19 Page 18 of 29 Page|D# 18

7'8. According to Peter Cappelii, Wharton management professor and director of
Wharton’s Center for Human Resources, a no”poaching agreement is unfair to employees and
such a pact "‘bcnefits the companies at the expense of their employees.” Mr. Cappelii notes that
the reason such agreements are illegal and violate both antitrust and employment laws is because
“[c]ompanies could achieve the same results by making it attractive enough for employees not to
ieave.”

79. The collusion of employers to refrain from hiring each other’s employees restricts
employee mobility. This raises employers’ power in the market at the expense of employees and
diminishes employee bargaining power. This is especially harmful to employees of Jackson
Hewitt, especially those seasonal employees7 who may be paid hourly or below a living wage,
and the marketable skills they acquire through their work at Jackson Hewitt offices primarily
have value only to other Jackson Hewitt offices and do not transfer to other tax preparation
services or businesses In addition, widespread use of no-poach agreements within the franchise
industry at large effectively reduces the number of competitive employers in a market to no more
than the number of franchise companies No-poach agreements have ami-competitive impact in
labor markets analogous to that of mergers in product markets

80. A growing number of commentators have identified proliferating employer no-
poaching agreements~including those used within franchise systems-and dubious employee
non-compete agreements as significant contributors to the stagnant wage growth

Sl. The United States DOJ has pursued and resolved civil antitrust investigations
relating to no-poach agreements made between or among employers In 2010, DOJ settlements
with six high~tech employers prohibited those companies from engaging in anticompetitive no-

solicitation agreements relating to their employees on a going-forward basis

18

l~l 58()295. l

Case 2:19-cV-OOO49-RGD-LRL Document 1 Filed 01/28/19 Page 19 of 29 Page|D# 19

82. The 2016 DOJ/F'l`C Anti`trust Guidance_f`or Himian Resow'cc Pro_fessfona!s states:
“Naked wage-fixing or no-poaching agreements among employers whether entered into directly
or through a third-party intermediary, are per se iilegal under the antitrust laws.’7

83. On November 21, 2017, United States Senators Cory Booker and Elizabeth
Warren wrote to Attorney General Jeff Sessions, asking the Attomey General to respond to
questions about the DOJ"s approach to addressing the ami-competitive effects of proliferating
no-poach agreements in the franchise context in particular.

84. ln January 2018 and at severai speaking events since that time, DOJ Antitrust
Chief and Assistant Attorney General, Makan Delrahim, disciosed that the DOJ Antitrust
Division is presently pursuing a number of criminal cases relating to employer no“hire
agreements As noted above, the DOJ treats such agreements as per se unlawful under §l of the
Sherman Act.

85. ln April 20i S, the DOJ announced that it had resoived an investigation into a no-
poach agreement among firms in the rail industry, which - like the other matters discussed above
W it labeled as per se unlawfull

86. Later in April 2018, the DOJ issued a Division Update indicating that the
“Antitrust Division continues to investigate and prosecute ‘no-poach’ and wage-fixing
agreeinents.” The Update made clear that no-hire and no~soiicit clauses “[r]obbing employees of
labor market competition deprives them of job opportunities infonnation, and the ability to use
competing offers to negotiate better terms of einployinent.” The DOJ reiterated its position on
naked no~poach agreements stating:

No-poach agreements are naked if they are not reasonably necessary to any
separate, legitimate business collaboration between the employers” and that
“[n]aked no-poach and wage-fixing agreements are per se unlawful because

they eliminate competition in the same irredeemable way as agreements to
fix product prices or allocate customers.”

l9

l-l 5862‘)5.[

Case 2:19-cV-OOO49-RGD-LRL Document 1 Filed 01/28/19 Page 20 of 29 Page|D# 20

87. in July 20l8, Attorneys General from ten states and the District of Coluinbia
announced an investigation into no~poaching hiring practices used by large franchise companies:
[W]e are concerned about the use of l\lo Poach Agreements among franchisees
and the harmful impact that such agreements may have on employees in our
States and our state economics generally By limiting potential job opportunities
these agreements may restrict eniployees‘ ability to improve their earning
potential and the economic security of their families Tliese provisions also
deprive other franchisees of the opportunity to benefit from the skills of workers
covered by a No Poach Agreement whom they would otherwise wish to hire.
When taken in the aggregate and replicated across our States, the economic
consequences of these restrictions may be significant
88. To date, Jackson Hewitt has not removed its No-Poach Agreeinent clause or
announced that it will no longer enforce the No-Poach Agreement clause.
REPRESENTATIVE PLAINTIFF ALLEGATIONS AND ANTITRUST INJURY
Plaintiff
89. Plaintiff was employed from 2000 to 2016 at Jackson Hewitt as a tax preparer.
She was paid hourly for her work with Jackson Hewitt
90. As a result of Defendants’ and their co-conspirators’ collusive and
anticompetitive No-Poaching Agreement, Plaintiff was paid artificially suppressed wages and
suffered decreased benefits and job inobi]ity.
Antitrust Injury
91. Plaintiff suffered reduced wages reduced employment benefits loss of
professional growth opportunities and worsened working conditions because of the express
restraint of trade among Jackson Hewitt and Jackson Hewitt franchisees as orchestrated by
Jackson Hewitt itself

92. Suppressed wages and employment benefits resulting from their employers’

agreement not to compete with each other in the labor market is injury of the type the antitrust

20

1*158()2951

Case 2:19-cV-OOO49-RGD-LRL Document 1 Filed 01/28/19 Page 21 of 29 Page|D# 21

laws were intended to prevent and flows from that which makes the No-Poaclring Agreement
unlawful

93. The potential for broader collusion in franchise chains is enhanced when no~hire
and rio-solicit agreements are in place. Collusion is promoted when the rio-peach agreements can
be easily generated and monitored amongst a concentrated group of competitors who all stand to
gain profits from the collusion while maintaining similar costs

94. The Jackson Hewitt franclrisees’ No-Poaching Agreement significantly restricts
employment opportunities for workers at all Jackson Hewitt offices including those who have
not sought employment with a competitor franchise and those who have not been contacted by a
competitor franchise Such a restriction causes a wider effect upon all Jackson Hewitt
employees

95. Plaintiff was a victim of the No~Poaching Agreement. By adhering to that
agreement, otherwise independently owned and operated competitor businesses suppressed
wages and stifled labor market competition for improved employment opportunities

96. As a direct, intended, foreseeable, and proximate result of Defendants’ unlawful
conduct, Plaintiff and members of the Class have been injured in their business and property, in
violation of the federal antitrust laws, and have received lower compensation than they would
have otherwise

9'7. Absent Defendants’ and their co-conspirators’ anticompetitive conduct, Plaintiff
and Class members would have reaped the benefits of competitionl

98. rl`he injury to Plaintiff and Class members is the type the antitrust laws were
designed to prevent and directly flows from Defendants’ unlawful anticompetitive conduct

CLASS ACTION ALLEGA'I`IONS

21

I“l58(12,95.l

Case 2:19-cV-OOO49-RGD-LRL Document 1 Filed 01/28/19 Page 22 of 29 Page|D# 22

99. Plaintiff bring this action on behalf ofherself and on behalf of a nationwide Class
pursuant to the F ederal Rules of Civil Procedure, Rule 23(a), (b)(2), and (b)(3)t

100. The Class is defined as: All tax professionals and managers who are current or
fenner employees of Jackson Hewitt in the United States, whether employed by a corporate-
owned or a Jackson Hewitt franchisec, any time between January l7 2003 and the present

The "United States" includes all fifty states, the District of Columbia, and all U.S.
territories "Tax professionals" includes any and all persons who worked at any Jackson Hewitt
location during the Class period and whose duties included tax return processing or processing
support, tax return preparation or preparation support, tax return preparation advice, operating,
writing, or debugging Jackson Hewitt propriety tax return software, or who had to complete
Jackson Hewitt Tax Preparation Course(s) or demonstrate equivalent knowledge to qualify for
his or her position at Jackson I~lewitt. “l\/Ianagers" includes any and all persons who worked at
any Jackson Hewitt location during the Class period and whose duties included supervision or
management of tax professionals as defined herein

lOl. l£xcluded from the Class are Defendants, their affiliates officers and directors,
senior executives and personnel in the human resources and recruiting departments Plaintiff
reserves the right to modify, change, or expand the Class definition on discovery and further
investigation

102. Numerosity: Upon information and belief, the Class is so numerous that joinder
of all members is impractical; there are thousands of Jackson Hewitt locations in the United
States. While the exact number and identities of the individual members of the Class are
unknown at this time, such information being in the sole possession of Defendants and
obtainable by Plaintiff only through the discovery process, Plaintiff believes, and on that basis

allege, that thousands of Class members are the subjects of the Class

22

l-i 58()295.1

Case 2:19-cV-OOO49-RGD-LRL Document 1 Filed 01/28/19 Page 23 of 29 Page|D# 23

103. Existence and Predominancc of Common Qucstions of liact and liaw:
Common questions of fact and law exist as to all members of the Class. Thesc questions
predominate over the questions affecting individual Class members These common legal and
factual questions inciude, but are not limited to, whether:

(a) Defendants orchestrated and engaged in unlawful contracts, combinations,
and/or conspiracies in restraint of trade and commerce;

(b) Defendants violated the Sheiman Antitrust Act, 15 U.S.C. §l, et seq_;

(c) Defendants should be required to disclose the existence of such
agreements, contracts, combinations, and/or conspiracies;

(d) Plaintiff and Class members arc entitled to damages, restitution,
disgorgement, equitable relief, and/or other relief; and

(e) The amount and nature of such relief to be awarded to Plaintiff and the
Class.

l04. Typicality: All of Plaintiffs’ claims are typical of the claims of the Class
inasmuch as Plaintiff was a Jackson Hewitt corporate-owned or Jackson Hewitt Franchisee
employee and each member of the Class either was or is a Jackson Hewitt or Jackson Hewitt
Franchisee employee subject to the same agreements and rules as Plaintiff Further, Plaintiff and
all the members of the Class sustained the same monetary and economic injuries of being
subjected to artificial suppression of compensation, wages, benefits, and growth opportunity, and
the remedy sought for each is the same in which Plaintiff seeks relief against Del"endants for
herself and all Class members

105. Adequacy: Plaintiff is an adequate representative because her interest does not
conflict with the interests of the Class that Plaintiff seeks to represent, Plaintiff has retained

counsel competent and highly experienced in complex class action litigation, and Plaintiff and

23

I“l 58(\295.l

Case 2:19-cV-OOO49-RGD-LRL Document 1 Filed 01/28/19 Page 24 of 29 Page|D# 24

her counsel intend to prosecute this action vigorously The interests of the Class Will be fairly
and adequately protected by Plaintiff and Plaintiffs’ counsel

106. Superiority: A class action is superior to all other available means of fair and
efficient adjudication of the claims of Plaintiff and members of the Class. The injuries suffered
by each individual Class member are relatively small in comparison to the burden and expense of
the individual prosecution of the complex and extensive litigation necessitated by Defendants’
conduct lt would be virtually impossible for members of the Class individually to redress
effectively the wrongs done to them. Even if the members of the Class could afford such
individual litigation, the court system could not. lndividualized litigation presents a potential for
inconsistent or contradictory judgments and increases the delay and expense to all paities, and to
the court system, presented by the complex legal and factual issues of the case. By contrast, the
class action device presents far fewer management difficulties, and provides the benefits of
single adjudication, an economy of scale, and comprehensive supervision by a single court. Upon
information and belief, members of the Class can be readily identified and notified based on,
inter alia, Dcfendants’ employment records and franchisees’ records

lO'/'. Defcndants have acted, and refused to act, on grounds generally applicable to the
Class7 thereby making appropriate final equitable relief with respect to the Class as a whole.

FRAUDULENT CONCEALMENT

108. Plaintiff and Class members had neither actual nor constructive knowledge of the
unlawful No~l’oach Agreement conspiracy orchestrated by Defendants, nor would any
reasonable amount of diligence by Plaintiff or the Class have put them on notice of the
conspiracy Any statute of limitations is therefore tolled by Defendants’ intentional concealment

of their No~Poaching Agreement. Plaintiff and Class members were deceived regarding

24

l-158()295.l

Case 2:19-cV-OOO49-RGD-LRL Document 1 Filed 01/28/19 Page 25 of 29 Page|D# 25

Defendants’ collusion to suppress wages and employment mobility and could not reasonably
discover the Defcndants‘ anticompetitive conduct.

109. Neither Defendants nor franchisees disclosed the existence of the No-Poaching
Agreement conspiracy to Plaintiff or Class members

llO. Jackson Hewitt’s public statements conceal the fact that it orchestrated and
engaged in a No-Poaching Agreement conspiracy

lll. Plaintiff and the Class would thus have no reason to know of the No-Poaching
Agreement evidenced by franchisees’ contractual undertakings with Defendants. Plaintiff and thc
Class are not parties to franchisees’ contractual franchise agreements with Defendants. Nor are
these contracts routinely provided to employees

ll2. Although Defendants provide their Franchise Disclosure Document to state
regulators, such documents are made available by Defendants only upon request by legitimate
prospective franchisees Obtaining Defendants7 historic Franchise Diselosure Documents and
liranchise Agreeinent is even more difficult

ll3. Defendants’ Fr'anchise Disclosure Document and Franchise Agreement are not
routinely provided to employees (or prospective employees), whether by Defendants, by Jackson
Hewitt Franchisees, by regulators, or by anyone else. Historic Fr'anchise Disclosure Docurnents
and Franchise Agreeinents would never be available to Jackson Hewitt or Jackson Hewitt
franchisee employees or prospective employees

ll4. Because of Defendants’ successful deceptions and other concealment efforts
described herein, Plaintiff and Class members had no reason to know Defendants had conspired
to suppress compensation or employee mobility_

ll§. As a result of Dcfcndants’ fraudulent concealment of their conspiracy, the running

of any statute ofliinitations has been tolled with respect to the claims that Plaintiff and the Class

25

]-153()295.1

Case 2:19-cV-OOO49-RGD-LRL Document 1 Filed 01/28/19 Page 26 of 29 Page|D# 26

members have as a result of the anticompetitive and unlawful conduct alleged herein.
CLAIM FOR RELIEF

Violations of §l of the Sherman Act
15 U.S.C. §l, et seq.

ll(i. Plaintiff incorporates by reference and re-alleges each preceding paragraph as
though fully set forth herein.

ll7. Defendants orchestrated, entered into, and engaged in unlawful contracts,
combinations in the form of trust or otherwise, and/or conspiracies in restraint of trade and
commerce in violation of §l ofthe Sherman Act, 15 U.S.C. §l, et seq.

llS. Defendants engaged in predatory and anticompetitive behavior by orchestrating
an agreement to restrict competition among Jackson Hewitt and Jackson Hewitt franchisees,
which unfairly suppressed employee wages and unreasonably restrained trade.

l l9. Defendants’ conduct included concerted efforts actions, and undertakings among
the Defendants and franchise owners with the intent, purpose, and effect of: (a) artificially
suppressing the compensation of Plaintiff and Class rnernbers; (b) eliminating competition
among franchise owners for skilled labor; and (c) restraining ernployees’ ability to secure better
compensation7 advancement, benefits, and working conditions

120. Defendants perpetrated the scheme with the specific intent of lowering costs to
the benefit of Defendants and franchise owners

12l. Defendants’ conduct in furtherance of the No-Poaching Agreement was
authorized, ordered, or executed by their officers directors, agents, employees, or representatives
while actively engaging in the management of Defendants’ affairs

122. Plaintiff and Class members have received lower compensation from Jackson
Hewitt and Jackson Hewitt franchisees than they otherwise would have received in the absence

26

l-1586295.l

Case 2:19-cV-OOO49-RGD-LRL Document 1 Filed 01/28/19 Page 27 of 29 Page|D# 27

of Defendants’ unlawful conduct and, as a result, have been injured in their property and have
suffered damages in an amount according to proof at trial.

l23. Defendants’ contracts combinations and/or conspiracies are per Se violations of
§l of the Shcrman Act.

l24. ln the alternative, Defendants are liable under a “quicl< look” analysis where an
observer with even a rudimentary understanding of economics could conclude that the
arrangements in question would have an anticompetitive effect on employees and labor.

125. Defendants’ contracts combinations and/or conspiracies have had a substantial
effect on interstate commercel

l26. As a direct and proximate result of Defendants’ contract, combination, and/or
conspiracy to restrain trade and commerce, Plaintiff and Class members have suffered injury to
their business or property and will continue to suffer economic injury and deprivation of the
benefit of free and fair competition

12"/'. Plaintiff and the Class members are entitled to treble damages attorneys’ fees
reasonable expenses costs of suit, and, pursuant to 15 U.S.C. §26, injunctive relief, for the
violations ofthe Shennan Act and the threatened continuing violations alleged herein

PRAYER FOR RELIEF

Wl-IEREFORE, Plaintiff and the Class respectfully request that the Court:

A. Determine that the claims alleged herein may be maintained as a Class A.ction
under Rule 23 of the Federal Rules of Civil Procedure, and issue an order certifying the Class as

defined above',

B. Appoint Plaintiff as representative of the Class and her counsel as Class Counsel;
C. Declare that Defendants’ actions as set forth in this Complaint violate the law;
27

l-l 586295.§

Case 2:19-cV-OOO49-RGD-LRL Document 1 Filed 01/28/19 Page 28 of 29 Page|D# 28

D. Award Plaintiff and the Class damages in an amount according to proof against
Defendants for Defendants’ violations of 15 U.S.C. §1, to be trebled in accordance with those
laws;

E. Award all actual, general, special, incidental, statut.ory, punitive, and
consequential damages and restitution to which Plaintiff and the Class members are entitled by
law;

F. Grant a permanent injunction enjoining Defendants from enforcing or adhering to
any existing agreement that unreasonably restricts competition as described herein;

G. Declare Defendants be permanently enjoined and restrained from establishing any
similar agreement unreasonably restricting competition for employees except as prescribed by
this Court;

l-l. Declare Defendants to be financially responsible for the costs and expenses of a
Couit-approved notice program by mail, broadcast media, and publication designed to give

immediate notification to Class members

l. Award pre-judgment and post-judgment interest on such monetary relief;
l. Award reasonable attorneys’ fees and costs; and
K. Grant such further relief that this Court deems appropriate

JURY DEMAND
Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby demands a

trial by jury on all issues so triable.

23

l»1586295.l

Case 2:19-cV-OOO49-RGD-LRL Document 1 Filed 01/28/19 Page 29 of 29 Page|D# 29

DATED: January 28, 20l9

l~1586295.l

29

Respectfully submitted,

/s/

Conrad M. Shumadine

VSB #4325

Counsel for Plaintiff

Willcox & Savage, P.C.

440 Monticello Avcnue, Suite 2200
Norfolk, VA 23510

’l`el; (757) 628-5500

Fax: ('757) 628-5566
cshumadine@wilsav.com

 

"l` ina Wolfson (pro hac vice to be filed)
Robert Ahdoot (pro hac vice to be filed)
Alex R. Straus (pro hac vice to be filed)
Ahdeot & Wolfson, l’C

10728 Lindbrook Drive

Los Angeles, CA 90024

'l`el: (310)474~9111

Fax: (310) 474~8585
twolfson@ahdootwolfson.com
rahdoot@ahdootwolfson.com
astraus@ahdootwolfson.com

Douglas A. Millen (pro hac vice to be filed)
William H. London (pr‘o hac vice to be
filed)

Brian M. Hogan (pro hac vice to be filed)
Frecd Kanner London & Milien LLC
2201 Waukegan Road, Suite 130
Bannockburn, lL 60015

Tch (224) 632~4500
Fax: (224) 632-4521
dmillen@fklmlaw.com
wlondon@fklmlaw.com
bhogan@il<lmlaw.com

Cozmselfor Plafnt{`}j"and Proposed Class

